Vanderburgh, J.
1. The mortgage in question here was made by the plaintiffs, husband and wife, jointly,-upon the real estate of the wife, she being at the time a minor. By Gen. St. 1878, c. 40, § 2, (Laws 1887, c. 47,) it is expressly provided that the validity of the deed should not in such cases be in any manner affected by the minority of the wife, and the purpose of the statute is very clearly expressed. A mortgage of real estate is a “deed,” within the meaning *518of that section and chapter. The effect in such case is to remove the disability of infancy. The amendment we have referred to was added to the section in question in 1869, and was doubtless deemed proper for the better security of titles, and in view of the protection of the wife already afforded by the statutory provisions requiring her husband in all eases to join in her deed.
2. The further ground on' which the plaintiffs seek- to avoid the mortgage is usury. Upon this branch of the case, however, the material facts are all found adversely to them, and there is no doubt of the sufficiency of the evidence to support the findings. During plaintiffs’ negotiations for the loan secured by the mortgage, it was mutually agreed between the parties that the defendant should be allowed $10 for services and expenses in connection with the loan, which included the preparation of the papers, examining abstract, and investigating the condition and value of the property, and the charge is found to be reasonable and bona fide. It further appears that, upon the acceptance of the plaintiffs’ application for the loan, the note and mortgage were forwarded to them for execution, and the sum to be loaned was set apart for them awaiting the return of the securities after execution, and the examination and approval of the abstract, which was immediately examined on its receipt,-and a draft for the amount of the loan sent to plaintiffs -by return mail. The fact that the note was bearing interest from its date and during the interval, the transaction having been in the usual course of business and well understood between the parties, did not necessarily make it usurious; and the court finds there was no intent to pay or exact an unlawful rate of interest. Upon the findings in this case the charge of usury cannot be supported.
Judgment affirmed.